[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE:  MOTION TO SET ASIDE JUDGMENT
On March 11, 1993, Nicholas Rosa, Attorney Trial Referee, filed a report after a hearing on November 10, 12 and 13, 1992. On March 29, 1993, the plaintiff filed a Motion to Correct, which the Attorney Trial Referee responded to on September 17, 1993. On September 23, 1993, the defendants filed a Motion for Judgment, which was granted by the court, Sylvester, J., on November 8, 1993. On October 15, 1993, the plaintiff filed an objection to the motion for judgment which the court, Sylvester, J., overruled on November 22, 1993.
The plaintiff has now filed a Motion to Set Aside Judgment. "Practice Book 326 vests discretion in this court to set aside a judgment if a motion has been made within four months of judgment and there is good and compelling reason to do so." Granetos-Marmorese v. International Marble, 6 CSCR 1038, 1039
(1991). There does not appear to be a good and compelling reason to set aside the judgment in the instant case.
Accordingly, the motion to set aside judgment is denied.
/s/ Sylvester SYLVESTER, J.